UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6177



PAMELA J. ANDERSON,

                                             Plaintiff - Appellant,

          versus


PATRICIA HUFFMAN; KIM WARE; TRACY MEYERHOFFER;
LARRY HUFFMAN; CORRECTIONAL MEDICAL SERVICES;
JOHN BARNETT, MD; RUTH NESBITT; ARLENE
JOHNSON; LERLA JOSEPH, MD; PRISON HEALTH
SERVICES; E. LOONEY; FRED SCHILLING, MD; T.
HICKS, Sergeant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-602-7)


Submitted:   March 20, 2002                 Decided:   April 8, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela J. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela J. Anderson, a Virginia inmate, appeals the district

court’s order denying relief on her 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   Anderson v. Huffman, No.

CA-01-602-7 (W.D. Va. Jan. 7, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2